Exhibit 10.1

 

LOGO [g888156g93a48.jpg]

211 River Oaks Parkway

San Jose, CA 95134

March 2, 2015

William D. “BJ” Jenkins, Jr.

[Personal email]

 

Re: Outside Director Position on the Board of Directors of Nimble Storage, Inc.

Dear BJ:

I am very pleased to offer you the position of Director on the NIMBLE STORAGE,
INC. (“Nimble”) Board of Directors (the “Board”) and member of the Audit
Committee of the Board (“Audit Committee”). Upon your acceptance of the terms
provided herein, I will recommend to the Board that you be nominated as a
Director and member of the Audit Committee, to be appointed promptly following
your acceptance of this offer letter.

In consideration for your service as a Director on the Nimble Board and a member
of the Audit Committee, pursuant to the terms of Nimble’s 2013 Equity Incentive
Plan (the “Plan”), you will be granted RSUs (the “Outside Director RSUs”) with
value of $600,000 based on the average trading price of Nimble stock on the NYSE
over the 10 trading days prior to the date of grant. Your Outside Director RSUs
will commence vesting on one of the dates of March 10, 2015, June 10,
2015, September 10, 2015 or December 10, 2015 that occurs immediately after your
appointment by the Board. The Outside Director RSU will vest equally in 6-month
increments over three years from the vesting commencement date, for so long as
you continue to serve as a Director for Nimble. In the event there is a
Corporate Transaction (as defined in the Plan), 100% of your then-unvested RSUs
will vest immediately prior to such Corporate Transaction. Beginning in 2016,
you will be eligible for additional equity awards pursuant to policies adopted
by the Board from time to time for director compensation. All other terms and
conditions of the RSUs will be set forth in the Plan and Nimble’s form of notice
of RSU award and agreement and other documents relating to the Plan, as approved
by the Board.

The Board will meet approximately four (4) times per year. The Audit Committee
meets approximately eight (8) times per year, with generally half of the
meetings in person and half via telephone. Of course, there may be additional
meetings from time to time depending on business requirements. Throughout your
tenure as a Director, the Company will maintain a Directors’ and Officers’
insurance policy, and you will be covered by this policy by virtue of your
position as a member of the Board (as specified within the terms and conditions
thereof).



--------------------------------------------------------------------------------

LOGO [g888156g93a48.jpg]

In your capacity as a Director on the Nimble Board, you will be expected not to
use or disclose any confidential information, including, but not limited to,
trade secrets of any former employer or other person or entity to whom or which
you have an obligation of confidentiality. Rather, you will be expected to use
only information that is generally known and used by persons with training and
experience comparable to your own, that is common knowledge in the industry or
otherwise legally in the public domain, or that is otherwise provided or
developed by Nimble. In accepting this offer, you are representing to us that
you do not know of any conflict that would restrict you from serving as a
Director on the Nimble Board.

In addition, during the term of your services as a Director and after
termination of such services, you will not disclose any Nimble confidential
proprietary information, or any information of a third party provided to you by
Nimble, which includes but is not limited to, all non-public tangible and
intangible manifestations regarding patents, copyrights, trademarks, trade
secrets, technology, inventions, works of authorship, business plans, data or
any other confidential knowledge without the prior written consent of Nimble.

This letter and the stock grant documentation referred to herein, constitutes
the entire agreement between you and Nimble. This agreement supersedes any other
agreements or promises made to you by anyone, whether oral or written, and it
may only be modified in writing signed by a duly authorized officer of Nimble.

If the terms of this letter are acceptable to you, please indicate your
willingness to serve on Nimble’s Board and its Audit Committee and to assume the
obligations described above by signing and returning this letter below.

BJ, I am personally very excited about your joining our Board!

 

Very truly yours, By:

/s/ Suresh Vasudevan

Suresh Vasudevan, President & CEO

 

Accepted:

/s/ William D. Jenkins

03/03/15

William D. “BJ” Jenkins, Jr. Date